254 F.2d 785
103 U.S.App.D.C. 82
Virda SHAW, Appellant,v.UNITED STATES of America, Appellee.
No. 14235.
United States Court of Appeals District of Columbia Circuit.
Argued April 1, 1958.Decided April 17, 1958.

Mr. John A. Shorter, Jr., Washington, D.C., with whom Mr. Roy M. Ellis, Washington, D.C., was on the brief, for appellant.
On direction of the Court the case for appellee was submitted on its brief.  Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll, Carl W. Belcher and Fred L. McIntyre, Asst. U.S. Attys., were on the brief for appellee.
Before WILBUR K. MILLER, WASHINGTON and DANAHER, Circuit judges.
PER CURIAM.


1
On or about January 20, 1957, the appellant, Virda Shaw, severely beat a woman, Jimmy Lee Taylor, about the head.  She died January 29.  Convicted of manslaughter, for which he was sentenced to imprisonment from three to nine years, Shaw appeals on the sole ground that he was entitled to an instruction on assault, which the court refused to give.


2
Here, the victim died as a result of the beating inflicted by the appellant.  In the circumstances, an assault instruction was not required.


3
Affirmed.